                      Case 2:19-cv-08577-DSF-PLA Document 27 Filed 01/19/21 Page 1 of 2 Page ID #:300



                          1
                                                                                                        JS-6
                          2
                          3
                          4
                          5
                          6
                          7
                          8
                          9
                                                              UNITED STATES DISTRICT COURT
                   10
                                                             CENTRAL DISTRICT OF CALIFORNIA
                   11
                              RICHARD GEORGE IBRAHIM, an                   Case No. 2:19−cv−08577 DSF (PLAx)
                   12         individual,
                   13                                 Plaintiff,
                                                                           ORDER GRANGING
                   14                                                      STIPULATION OF DISMISSAL
                              v.
                                                                           WITH PREJUDICE
                   15
                              SALLY BEAUTY SUPPLY LLC, a                   [FED. R. CIV. P. 41(A)(1)]
                   16         Virginia limited liability company, and
                              DOES 1 through 20, inclusive,
                   17
                                                      Defendants.
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MEND ELSO N, P.C.
      2050 M ain Street
           Suite 900
                              4825-9297-1223.1 043072.1081
      Irvine CA 92614
        949.705.3000
                      Case 2:19-cv-08577-DSF-PLA Document 27 Filed 01/19/21 Page 2 of 2 Page ID #:301



                          1            Having reviewed the parties’ Stipulation of Dismissal with Prejudice, IT IS
                          2   HEREBY ORDERED that the case, RICHARD GEORGE IBRAHIM v. SALLY
                          3   BEAUTY SUPPLY LLC, a Virginia limited liability company; and DOES 1 through 20,
                          4   inclusive, Case No. 2:19−cv−08577 DSF (PLAx), is dismissed with prejudice. Each
                          5   party is to bear its own respective attorneys’ fees and costs. All pending proceedings
                          6   are vacated and no further proceedings shall take place in this action.
                          7            IT IS SO ORDERED.
                          8   DATED: January 19, 2021
                          9                                          Honorable Dale S. Fischer
                                                                     UNITED STATES DISTRICT JUDGE
                   10
                   11
                   12
                   13
                   14
                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER MEND ELSO N, P.C.
      2050 M ain Street
           Suite 900
      Irvine CA 92614
                              4825-9297-1223.1 043072.1081              2.
        949.705.3000
